FILED
                           NOT FOR PUBLICATION                                APR 21 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHARLES L. BOBO,                                 No. 13-35099

              Plaintiff - Appellant,             D.C. No. 2:12-cv-01730-MAT

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Mary A. Theiler, Magistrate Judge, Presiding

                            Submitted April 16, 2014**

Before: GOULD, BERZON, and BEA, Circuit Judges.

       Charles Bobo appeals pro se the district court’s summary judgment which

dismissed as time-barred his complaint challenging the Commissioner of Social

Security’s decision which granted his application for supplemental security income


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Title XVI of the Social Security Act but declined to reopen earlier disability

applications. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo the district court’s dismissal as untimely of a complaint

seeking review of a decision of the Commissioner. Banta v. Sullivan, 925 F.2d
343, 344 (9th Cir. 1991).

      The district court did not err in dismissing Bobo’s complaint as untimely.

Bobo filed his complaint approximately seven months after the sixty-day

limitations period had expired. See 42 U.S.C. § 405(g); 20 C.F.R. § 422.210(c).

He is not entitled to equitable tolling of the statute of limitations. The dismissal for

failure to prosecute of his earlier, timely-filed district court action was caused by

his failure to comply with the court’s order to file an amended complaint. That

earlier dismissal does not amount to an extraordinary circumstance beyond his

control that made it impossible for him to seek review of the Commissioner’s

decision. See Banta, 925 F.3d at 345; Stoll v. Runyon, 165 F.3d 1238, 1242 (9th

Cir. 1999) (discussing tolling of Title VII statute of limitations).

      AFFIRMED.




                                           2